DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huggett et al. (US 2010/0073535, hereinafter “Huggett”).

Regarding claim 1, Huggett discloses an imaging system (Fig. 2) comprising:
an array of pixels (30) arranged in rows and columns and configured to generate signals in response to incident light (Figs. 2 & 7A, par. [0030]-[0032]);
variable timing circuitry (44) that is configured to drive inputs to the rows of pixels in the array of pixels at variable rates (Fig. 7A-7C; abstract and par. [0045], [0051]-[0052]); and 
column output circuitry (45, 43) configured to output the image signals generated by the pixels in the rows of pixels in response to the inputs (see Fig. 2 and par. [0005]). 

Regarding claim 2, it is further seen in Huggett that the variable timing circuitry is configured to select the variable rate for a given row based on the distance of the given row from the column output circuitry (see Fig. 7C and par. [0051]-[0052]. Note that a given row is inherently spaced at a predetermined distance from the column output circuitry (45, 43) according to the geometry of the two-dimensional imaging array shown in Fig. 2).

	Regarding claim 3, as also taught by Huggett in Fig. 7C, the variable timing circuitry is configured to output unique rates to at least two groups of rows of the array of pixels (see par. [0051]-[0052] in which the first three rows belong to a first group of pixels (time C to time F) that are read out faster than the second group of pixels (after time F) as shown in Fig. 7C). 

	Regarding claim 4, Huggett further teaches that a first group of rows (i.e., the first three rows indicated in Fig. 7C as discussed above) of the at least two groups of rows is a first distance from the column output circuitry (a first distance is from the first group of rows to the column circuitry 45 & 43 based on the geometry of the imaging array as mentioned in claim 2), wherein a second group of rows (the second group of rows starting after row 3 or from time F in Fig. 7C) of the at least two groups of rows is a second distance from the column output circuitry (a second distance is inherent based on the geometry of the imaging array as discussed above), wherein the second distance is greater than the first distance, and wherein the first group of rows is configured to be read out at a faster rate than the second group of rows (see Fig. 2 and 7C and par. [0051]-[0052].  It should be noted that the first group (row 1 to row 3 in the row position axis in Fig. 7C) is considered as the closest group to the column circuitry at a first distance based on the sensor geometry in Fig. 2.  As such, the second group is located further away from the column circuitry at a second distance by inherency.  The readout rate of the first group is faster than that of the second group as disclosed in the cited paragraphs). 

	Regarding claim 6, as seen in Huggett, the column output circuitry (45, 43) is located at a lower end of the array of pixels (Fig. 2), wherein the first group of rows comprises a lowermost row of the array (row 1 to row 3 indicated in row position axis in Fig. 7C), and wherein the second group of pixels comprises an uppermost row of the array (row 4 and beyond as discussed above).

	Regarding claim 11, Huggett further discloses a frame buffer (211) configured to store the output of the rows of pixels; and a data interface (201) interposed between the frame buffer and the column output circuitry (see Fig. 3 and par. [0028]). 

	Regarding claim 14, the subject matter of this claim is also met by Huggett as discussed in claim 1. 

	Regarding claim 15, as further seen in Huggett, after reading out the image signals of the rows of pixels over the column readout circuitry, reading out the image signals through a data interface (see Figs. 2 and 3 in which the data interface reads on either 46, 47 or 48 in Fig. 2 201 in Fig. 3). 

	Regarding claim 16, Huggett also teaches generating the readout signals with variable timing comprises generating the readout signals with unique timings for at least two groups of rows in the array (see the analysis of claim 3 and par. [0051]-[0052]).

	Regarding claim 17, as taught by Huggett, reading out the image signals comprises reading all of the rows in a downwards direction (Fig. 2 and par. [0050]-[0052]).

	Regarding claim 19, Huggett teaches an imaging system comprising: 
an image sensor (Fig. 2) comprising: an image pixel array (30) comprising rows and columns of image pixels that are configured to generate image signals; column output circuitry (45, 43) configured to output the image signals generated by the pixels in the rows of pixels; row driver circuitry (42) that is configured to drive the image signals from the rows to the column output circuitry; variable timing circuitry (44) configured to drive the row driver circuitry at a variable rate that is determined based on a location of a given row in the array (see Figs. 2, 7A-7C, abstract and par. [0045], [0051]-[0052] and note the analysis in the preceding claims); and 
a data interface (between the image sensor and first signal processing circuit) that receives the image signals from the column readout circuitry; and an image processor (Fig. 3) comprising: a frame buffer (211) configured to store the image signals as they are read out (par. [0028]).

Regarding claim 20, as shown in Fig. 7C of Huggett, the variable timing circuitry is configured to drive the row driver with unique rates for at least three different groups of rows in the array (note the “readout (by row)” on top of Fig. 7C in which three different groups of rows are driven, each group comprises at least three rows of pixels and is driven at a different readout rate). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Huggett” in view of Shen et al. (US 7,813,570, hereinafter “Shen”).

Regarding claim 12, Huggett fails to teach the frame buffer being a collocated frame buffer.   However, as taught by Shen, collocated frame buffer is well known in the art and is used to enable parallel image processing to improve performance (Shen, col. 1, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a collocated frame buffer in Huggett to improve image processing speed in view of the teaching of Shen above. 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Huggett”.

Regarding claim 5, Huggett teaches the column output circuitry is located at a lower end of the pixel array (Figs. 2 & 3), wherein the first group of rows comprises a lowermost row of the array and wherein the second group of pixels comprises an uppermost row of the array as discussed in claim 6 above.  Huggett is silent regarding the features recited in claim 5, wherein the pixel array and column output circuitry turn upside down such that the column output circuitry is located at an upper end of the array of pixels, wherein the first group of rows comprises an uppermost row of the array, and wherein the second group of pixels comprises a lowermost row of the array.   However, such configuration recited in claim 5 is simply realized by rotating the entire image sensor 180 degrees for an intended use.  Therefore, it would have been obvious to one of ordinary skill in the art to rotate the entire image sensor 180 degrees in an alternative configuration to arrive at the claimed invention without departing the scope of the invention. 


Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Huggett” in view of Wright et al. (US 9,191,582, hereinafter “Wright”). 

Regarding claim 7, as discussed claim 5 above, the column output circuitry is first column output circuitry located at an upper end of the array of pixels.  Huggett does not teach that the image sensor further comprises second column output circuitry located at a lower end of the array of pixels.  
As taught by Wright, an image sensor is implemented with column readout flexibility to enable dual readout mode including a very high readout speed by arranging two column output circuits, one is on an upper end of the pixel array and the other is on a lower end of the pixel array (see Fig. 4a and col. 10, line 52 to col. 11, line 18). 
Therefore, one of ordinary skill in the art would have been motivated to modify the imaging device in Huggett to incorporate the teaching of Wright to arrive at the claimed invention for the benefit of enabling a very high readout speed as discussed above.

Regarding claim 8, the combined teaching of Huggett and Wright also teaches the array of pixels comprises a cut, wherein image pixels above the cut are configured to be read out through the first column output circuitry and wherein image pixels below the cut are configured to be read out through the second column output circuitry (see Wright, Fig. 4a and col. 10, line 52 to col. 11, line 18.  Note the center cut line that divides the image sensor into two halves, wherein pixel signals on the upper array are read out to the upper column output circuitry while pixel signals on the lower array are read out to the lower column output circuitry).

Regarding claim 9, the combination of Huggett and Wright further teaches that an uppermost row of pixels of the array and a lowermost row of pixels of the array are configured to be read out simultaneously, and wherein rows adjacent to the cut on top and bottom halves of the array are configured to be read out simultaneously (see Wright, col. 10, line 52 to col. 11, line 18.  During normal speed mode, each of the analog fan-out multiplexers is configured to allow four rows to be read out simultaneously or eight rows to be read out simultaneously on each half of the sensor portion.  As such, the teaching of Wright encompasses the claim limitations). 

Regarding claim 18, the subject matter of this claim is also met by the discussion in claim 8. 

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record fails to teach or suggest the limitations of “an uppermost row of pixels of the array and a row adjacent to the cut on a bottom half of the array are configured to be driven to be read out at the same time, and wherein a lowermost row of pixels of the array is configured to be driven to be read out while a row adjacent to the cut on a top half of the array is being read out.”
Regarding claim 13, the prior art of record also fails to teach or suggest the limitations of “the frame buffer is a non-collocated frame buffer and wherein at least some of the outputs of the rows of pixels are configured to be passed through the data interface using a full bandwidth of the data interface.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697